WADE, Justice
(concurring with the result).
I think the trial court erred in refusing to hear defendant on the question as to whether he was able to furnish security. But I am not prepared to hold that the statute does not contemplate incarceration for the purpose of coercing the defendant to make an honest effort to procure security. Neither am I prepared to hold that unless the court is satisfied that the defendant owns sufficient property which would be accepted by a surety in the business of furnishing security as sufficient indemnity to induce it to furnish a bond, then the court must conclude that the defendant is unable to give such security where defendant’s interests and desires are both subserved by not giving security. Under such circumstances a man may be a substantial person in the business world with plenty of friends, business associates or wealthy relatives who would trust him and furnish a bond for him if they thought that thereby they would be doing him a favor, but who would refuse to furnish him security if they knew that it would not benefit him by doing so. Under these circumstances there is no incentive for either defendant or his friends to furnish security. In such a case I think the court should be able to incarcerate the defendant for a sufficient time to induce him to make an honest effort to convince his associates that it would be a favor to him to come to his rescue. Otherwise, the provision requiring security is practically a nullity. There is nothing in the wording of the statute which in*366dicates such could not be done and there is certainly nothing in the case of State v. Bartholomew, 85 Utah 94, and 38 P. 2d 753, cited in the prevailing opinion, which holds anything more than that the court must make findings of fact to the effect that the defendant was not able to furnish a bond.
The fact that the case should be reversed on the ground that the court erred in refusing to allow a defendant a hearing on the question as to whether he was able to furnish security, does not mean that the court must take the defendant’s evidence at its face value and make its findings in accordance therewith.
While defendant was entitled to a hearing, his evidence might be of great weight or have little or no convincing effect on the court depending on the surrounding facts and circumstances. In evaluating defendant’s evidence on this question, we must keep in mind that defendant is in court for the purpose of avoiding payment of the meagor statutory support for his illegitimate offspring and is probably willing to go to almost any length to accomplish this purpose. Under such circumstances his testimony as well as the testimony of partisan friends and relatives is generally entitled to little weight. Usually in such cases the court would be well within the bounds of reason to disregard the testimony of such persons and decide the question on the general circumstances of the case.
Under section 14-2-8, U. C. A. 1943, the court can incarcerate the defendant for failure to furnish security only if he is “able so to do.” Actions of this kind are made necessary only because the father refuses to make any effort to support his offspring. Few such defendants would be unable to furnish security if the alternative were incarceration and probably no defendant will ever furnish such security in the future under the limitations placed on such coercive measures in the prevailing opinion. Thus that provision of the statute becomes a nullity. For the defend*367ant will not furnish security in a case of this kind even though he could if he wanted to, as long as he is assured that the court can do nothing about it.
I think the problem is one of what the court could reasonably find from the evidence in view of the facts and circumstances. And if after a hearing of all the evidence and a consideration of all the facts and circumstances the court could reasonably conclude that the defendant is able to furnish security, even though he and his friends insist that he is not and all the direct evidence is to that effect, then the court would be justified in making such a finding and committing him to jail if he fails to comply with such order. I fully recognize that in this kind of a case, as in every other case where the court is called upon to find the facts, there is a possibility that such finding may be incorrect. But this should not prevent the court from so finding if the evidence were such as to show that ordinarily under such facts and circumstances if it were a question of furnishing security or going to jail, security would be furnished. This seems to me to be the test which the court should apply to this kind of case. Otherwise the statute requiring security becomes useless.